Case 21-30995-mvl11 Doc 35 Filed 06/21/21               Entered 06/21/21 17:02:59            Page 1 of 2




                 IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                           NORTHERN DISTRICT OF TEXAS

In Re: GOLF TAILOR, LLC              )
                                     )   Case No.: 21-30995-MVL11
                  DEBTOR,            )   Chapter 11
___________________________________  )
             NOTICE OF APPEARANCE AND REQUEST FOR NOTICES

       PLEASE TAKE NOTICE that James Vogt of Reynolds, Ridings, Vogt & McCart, P.L.L.C.,

hereby enters his appearance on behalf of Criteo Corp., a creditor of the above named Debtor, and

pursuant to Bankruptcy Rule 9010(b), hereby requests that all notices, pleadings and other

documents be served upon the following named counsel:

       James Vogt, OBA #9243
       REYNOLDS, RIDINGS, VOGT & McCART, P.L.L.C.
       101 Park Avenue, Suite 1010
       Oklahoma City, OK 73102
       (405) 232-8131
       (405) 232-7911 Facsimile
       jimvogt@rrvmlaw.com

                               REYNOLDS, RIDINGS, VOGT & McCART, P.L.L.C.
                               By: s/ James Vogt
                                 James Vogt, OBA#9243
                                 Attorneys for Creditor, Criteo Corp.
                                 101 Park Avenue, Suite 1010
                                 Oklahoma City, OK 73102
                                 (405) 232-8131/(405) 232-7911 Facsimile
                                 jimvogt@rrvmlaw.com


                                                    1
Case 21-30995-mvl11 Doc 35 Filed 06/21/21                 Entered 06/21/21 17:02:59          Page 2 of 2



                                      CERTIFICATE OF MAILING

        I, James Vogt, hereby certify that on June 21, 2021, I electronically filed the foregoing with
the Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing to
all counsel of record.



                                                   s/ James Vogt




                                                      2
